DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending.
Claims 1-5 have been examined. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is dependent on apparatus claim 1 and is a method claim.  This is considered a “hybrid claim” encompassing two separate statutory classes. Claim 5 recites methods for manufacturing particular elements of claim 1 and thus it is unclear which statutory class is being claimed.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohba et al. (US 2013/0106161) (“Ohba”) in view of Park (US 2009/0273218).  Ohba discloses a seat reclining apparatus comprising an internal tooth constituting member (fig. 3: 2) having, on an annular inner peripheral surface thereof, a plurality of internal teeth formed by half blanking in an axial direction thereof; an external tooth constituting member (fig. 3: 6) having, on an annular outer peripheral surface thereof, a plurality of external teeth which mesh with the internal teeth of the internal tooth constituting member, and whose number of teeth is smaller by one or two than that of teeth of the internal teeth; a cylindrical boss portion (fig. 2: 2b) provided to one of the internal tooth constituting member and the external tooth constituting member; a large diameter hole (fig. 3: 6b) having an inner peripheral surface which has an inner diameter larger than an outer diameter of an outer peripheral surface of the boss portion and into which the boss portion is inserted, the large diameter hole being provided to another of the internal tooth constituting member and the external tooth constituting member; an eccentric member (fig. 3: 8) disposed in an eccentric space formed between the outer peripheral surface of the boss portion and the inner peripheral surface of the large diameter hole, in a state in which the internal teeth mesh with the external teeth; and a drive member (fig. 3: 5) configured to circumferentially rotate and drive the eccentric member in the eccentric space, wherein a whole of the drive member is formed by press forming of a metal plate material (fig. 3: 5 is metal; the “press forming” limitation is considered a product-by-process limitation and is therefore given little patentable weight and as such only the end product is required), and the drive member is provided with a cylindrical portion (fig. 3: 5a) rotatably supported inside the boss portion, a flange portion (fig. 3: 5b) integrally provided at a first end portion in an axial direction of the cylindrical portion so as to face one side surface side of the eccentric member, and a pushing portion (fig. 3: 5c) integrally provided on an outer peripheral side of the flange portion so as to be configured to release a wedge effect of the eccentric member by circumferentially pushing the eccentric member, and wherein an inner peripheral surface of the cylindrical portion with an internal tooth portion (fig. 3: 5d) meshing with an output shaft of a motor.  
Ohba does not teach wherein the internal tooth portion is only formed on a second end of the cylindrical portion by way of a way extending from the second end.  However, Park teaches wherein internal toothed portions which mesh with a toothed shaft are provided only on a wall portion of a cylindrical member (as shown in figs. 12, 21 and 48).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the drive member of Ohba to have the teeth only on an end wall portion instead of through the entirety of the cylindrical portion in order to provide a lighter weight element which still provides the same known result of meshing with the output shaft. 
As concerns claim 2, Ohba, as modified, teaches wherein the wall portion, the cylindrical portion and the flange portion are integrally formed (as shown in Ohba, fig. 3) such that the drive member has a substantially crank shape in cross section, and the internal tooth portion formed to the wall portion has a root surface having a diameter smaller than an inner diameter of the cylindrical portion (as taught by the combination with Park). 
As concerns claim 4, Ohba, as modified, teaches wherein the eccentric member is composed of a pair of wedges (fig. 3: portions 8) circumferentially arranged in an eccentric space and wherein the internal tooth portion of the drive member is formed at a position overlapping the wedge members in the axial direction of the cylindrical portion (as shown by the location of the drive member of Ohta in the system).
As concerns claim 5, for purposes of examination, the claim will be treated as a product-by-process claim whereby Ohba, as modified, teaches forming the cylindrical portion, the wall portion, the flange portion and the pushing portion of the drive member of an iron-base metal plate which has a substantially crank shape with internal teeth in the wall portion. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references of Ohba and Park fail to teach providing the wall portion and the same thickness as the cylindrical portion and the flange portion.  Further, there is no teaching, suggestion or motivation to modify the prior art, absent hindsight. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636